Citation Nr: 1549776	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO denied service connection for a right leg disability.  The Veteran filed a notice of disagreement (NOD) with the RO's decision in November 2012.  The RO issued a statement of the case (SOC) in April 2013 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.  

In his June 2013 substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge at the RO.  A July 2015 letter informed him that that his hearing was scheduled for August 2015.  However, VA's Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran cancelled his hearing, and he has not requested a rescheduling of the hearing. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.   

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further  action on the claim on appeal is warranted.  

The Veteran contends that he suffers from a right leg disability due to an in-service injury.  Specifically, in his November 2011 claim, he wrote that his right leg was injured when he fell from a "PT3" aircraft wing and his right leg hit the flap of the wing as he fell.  He claims that he was immediately treated for the claimed disability in Barbers Point, Hawaii.  

The Veteran's February 1968 entrance examination report references no marks on the Veteran's right leg.  A September 1969 service treatment record (STR) reflects that the Veteran was treated for a 1inch laceration on his left leg in Barbas Point, Hawaii.  An October 1969 separation examination report notes a 1/2 inch linear scar on his right knee.  

In connection with this claim, the Veteran was afforded a VA examination in August 2012 to obtain information as to the nature and etiology of his claimed right leg disability. On examination of the Veteran's right leg, the VA examiner diagnosed myositis, indicating that this was first diagnosed in May 2012.  The examiner also noted May 2012 x-ray examination findings of the Veteran's tibia and fibula, which were found to be normal.  The VA examiner opined that the current  right leg disability was less likely as not (less than 50 percent probability) incurred in or caused by an in service injury, event, or illness.  The VA examiner reasoned that there was no service treatment record of the Veteran's claimed right leg injury and that "there was no record of residual from whatever injury [the Veteran] sustained during the fall in the separation medical examination."  See August 2012 VA examination report.  

For reasons that follow, the Board finds that the August 2012 VA examiner's etiology opinion is inadequate, as it appears to be predicated on inaccurate and incomplete facts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).   

Here, the  VA examiner noted that the separation examination report does not contain any record as to possible residual scars from the Veteran's claimed right leg injury during the fall; however, the October 1969 separation examination report notes a 1/2 inch linear scar on the Veteran's right knee.  See October 1969 Report of Medical Examination.  No such mark is noted in the Veteran's entrance examination report.  See February 1968 Report of Medical Examination.  Moreover, the VA examiner's statement that  there is no record of finding regarding the Veteran's claimed incident causing his right leg disability does not appear to have considered a September 1969 STR which noted that the Veteran acquired a 1 inch laceration on his left leg for which he was treated in Barbas Point, Hawaii.  While the September 1969 STR does not state how the Veteran was injured and the laceration is noted to be on his left, not his right leg, the noted treatment location, time, and nature of the injury are similar to what Veteran has alleged in his November 2011 claim and an October 2011 statement.  Moreover, when considered along with the notation of a right knee scar at separation, such at least suggests the possibility that the in-service clinician may have referenced the wrong leg.  Given the noted deficiencies, the opinion is inadequate necessitating further development.  See Barr v. Nicholson, 21Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or VA opinion, it must ensure that the examination or opinion is adequate).

Under these circumstances, a remand is necessary to obtain an addendum opinion from the prior examiner.  If the prior examiner is not available, the AOJ should, to the extent possible, obtain an etiology opinion from an appropriate physician based on claims file review alone.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed necessary in the judgment of the individual requested to provide the addendum opinion. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical opinion on this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the electronic file all outstanding, pertinent records.  

In this regard, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Temple, Texas dated through November 2014. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, to ensure that all outstanding VA records are obtained, the AOJ should obtain from the Temple VAMC (and any associated facility(ies)) all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since November 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A.  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ  should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Temple VAMC (and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the August 2012 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of a competent, medical professional.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of the claims file, for each diagnosed right leg disability-to include myositis in the right calf, and any right knee scar-the designated examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to in-service injury or disease-to include an alleged injury during which the Veteran fell from an aircraft wing and he his right leg hit the flap of the wing as he fell.  

In rendering each requested opinion, the examiner must consider and discuss all relevant medical and other objective evidence, specifically: (1) the February 1968 entrance examination showing no scars on his right leg; (2) the October 1969 separation examination noting a scar on the right knee; and (3) the September 1969 STR noting a laceration on the Veteran's left leg (considering, given the above, the possibility that the clinician may have referenced the wrong leg).

The examiner should also consider and discuss all pertinent lay assertions-to include competent assertions as to the occurrence of in-service injury, and as to onset, nature, and continuity of symptoms.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




